Brady, J.
(dissenting). — The complaint herein alleges, that the defendant fraudulently contracted the debt for which judgment is demanded,- and it is thus brought within the provisions of subdivision 4 of section 549 of the Code, and which distinctly provides that, where such an allegation is made, the plaintiff cannot recover unless the fraud is established, and, further, that a judgment for the defendant is not a bar to a new action upon the contract only. In such an action this court held distinctly, that an attachment under the provisions of the Code could not be maintained ( Wiltner agt. Von Minden, 27 Hun, 234).
The judgment under the complaint in this action in favor of the plaintiffs, would authorize the imprisonment of the defendant if it were not paid. This view renders it, perhaps,, unnecessary to consider any other question suggested upon the appeal Nothing either in the case of Muser agt. Lisner (67 How., 509), in this department, or in Ledwich agt. McKim (53 N. Y., 307), at all conflicts with the results stated.
The plaintiffs are bound in the prosecution of their remedy by the allegations in the complaint, and their success, as we have seen, is dependent upon the proof of those allegations. If not successful, they are not deprived, as we have seen also, of a new action founded upon the contract alone, by which the defendants became responsible. They would not be entitled, therefore, even if the evidence sufficiently established the fact, to an attachment in this action, upon the ground that the dedefendants had fraudulently disposed of their property with the intent- to defraud their creditors. For these reasons the orders appealed from should be affirmed